Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “an output wiring section for connecting the second main terminal of the first switching device, the second main terminal of the second switching device, the first main terminal of the opposing switching device and an output terminal, wherein a wire resistance between the second main terminal of the first switching device and the output terminal is lower than a wire resistance between the second main terminal of the second switching device and the output terminal, and a wire resistance between the second main terminal of the first switching device and the first main terminal of the opposing switching device is higher than a wire resistance between the second main terminal of the second switching device and the first main terminal of the opposing switching device” in view of the other limitations as called for in independent claim 1; and the limitation of “an output wiring section for connecting the second main terminal of the first switching device, the second main terminal of the second switching device, the first main terminal of the opposing switching device and an output terminal, wherein a wire resistance between the second main terminal of the first switching device and the output terminal is lower than a wire resistance between the second main terminal of the second switching device and the output terminal, and a wire resistance between the second main terminal of the first switching device and the first main terminal of the opposing switching device is higher than a wire resistance between the second main terminal of the second switching device and the first main terminal of the opposing switching device” in view of the other limitations as called for in independent claim 13.
Dependent claims 2-12 include the above-described allowable subject matter for being dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849